EXHIBIT 10.1

 



DISTRIBUTION AGREEMENT

 

THIS AGREEMENT (the "Agreement") is made this 16th day of November 2015 (the
"Effective Date"), by and between Rubyfield Holdings LTD., a company organized
under the laws of Hong Kong, with its principal place of business located at
Unit 902, 9th Floor, Loke Yew Building, 50-52 Queen's Road Central Hong Kong
(Rubyfield), and Jubilant Flame International LTD., a company organized under
the laws of Nevada, USA, with its principal place of business located at 2293
Hong Qiao Rd., Shanghai, China 200336 ("JFIL" also the "Distributor") (the
Distributor and Rubyfield each a "Party" and collectively the "Parties").

 

WHEREAS, Rubyfield is the manufacturer of the Products (as hereinafter defined);

 

WHEREAS, Rubyfield wishes to expand access to its Products in the Territory (as
herein defined); and

 

WHEREAS the parties wish for JFIL to enter into this Agreement with Rubyfield
whereby JfIL will undertake the distribution and sale of Product in the
Territory on the terms and subject to the conditions contained herein;

 

NOW THEREFORE in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged) the Parties hereby agree as
follows:

 

Article I – DEFINITIONS

 

1.1

Whenever used in this Agreement, the following terms shall have the following
meanings respectively, unless otherwise specified:

 

(a) "Affiliate" of a party means any Person which directly or indirectly
controls, is controlled by, or is under common control with, such party; as used
herein, the term "control" or "controls" means possession of the power to
direct, or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, law or
otherwise, and the term "controlled" shall have the meaning correlative to the
foregoing.

 

(b) "Agreement" means this distribution agreement, the recitals set forth in the
preamble herein, and all schedules attached hereto, as well as all amendments,
additions, restatements or modifications made hereto and thereto and all other
documents incorporated herein or therein by reference, all of which are hereby
made an integral part of and will be read as if included within the text of this
distribution agreement;

 

(c) "Business Day" means each of Monday, Tuesday, Wednesday, Thursday and
Friday, except when any such day occurs on a statutory holiday observed in the
Territory;

 

(d) "Confidential Information" means any and all information, documentation or
knowledge in any form, relating to the business and assets of Rubyfield, not
generally known to the public, disclosed to, or which may be obtained directly
or indirectly by, the Distributor, or which may be derived in any way by it as a
consequence of the performance of its obligations hereunder, including, without
limitation, information relating to Rubyfield's present and contemplated
products and services; product designs; inventions, improvements; standards,
specifications, systems, methods and operating procedures; techniques and modes
of manufacturing, compounding or preparing products, formulations and recipes;
merchandising, marketing plans and strategies; tests and reports; profits,
costs, pricing, product sourcing and sales policies and strategies; buying
habits and preferences of present customers of Rubyfield as well as prospective
and potential customers, their names and addresses; trade secrets, know-how,
data, research and development; patent, trade-mark, copyright, industrial design
and all other intellectual property and proprietary rights and shall also
include terms of this Agreement;



 



 1

 

 

(e)  "Effective Date" means the date set forth in the preamble of this
Agreement;

 

(f) "Latent Defect" means a defect in any Product which was caused by Rubyfield
in the manufacturing process or in the design or packaging of the Product, which
renders it not useable in the ordinary course of the business of Distributor or
not fit for its intended purpose and that is not identifiable by a basic
examination of such Product;

 

(g) "Minimum Annual Performance Requirements" means those minimum annual
performance targets required to be satisfied by the Distributor as set out more
specifically in Schedule "B" attached hereto;

 

(h) "Person" means any person, individual, firm, association, syndicate,
partnership, joint venture, trustee, trust, corporation, division of a
corporation, unincorporated organization or other entity or a government agency
or political subdivision thereof;

 

(i) "Prime" means, at any time, the rate of interest per annum published in the
Wall Street Journal as the Prime Rate.

 

(j) "Product" means the finished goods products manufactured and sold by
Rubyfield as set forth more specifically in Schedule "A" attached hereto as the
same may be supplemented by Rubyfield, in its sole discretion, from time to
time;

 

(k) "Term" means the term of this Agreement as set forth in Article III
comprising the Initial Term and any Renewal Term;

 

(l) "Territory" means all of North America, including Canada, The United States
of America and Mexico;

 

(m) "Trade-marks" means all the trade-marks and trade names, whether or not
registered, which are owned and used by or under license from Rubyfield and
which appear on the Product including without limitation, the trade-marks listed
in Schedule "C"

 

1.2

The following schedules are incorporated into this Agreement by reference and
form an integral part hereof:

 

(a) Schedule "A"                        List of Product and Product Prices

 

(b) Schedule "B"                        Minimum Annual Performance Requirements

 

(c) Schedule "C"                        List of trade-marks and trade-names



 



 2

 

 

Article II – DISTRIBUTION GRANT

 

2.1

Rubyfield hereby grants to Distributor and Distributor hereby accepts from
Rubyfield the exclusive right to distribute the Product in the Territory, upon
and subject to all terms and conditions set forth in this Agreement. Distributor
covenants and agrees to purchase the Product for its own account exclusively
from Rubyfield and to market, distribute and sell such Product only in the
Territory. Distributor acknowledges and agrees that the rights granted pursuant
to this Agreement are limited to the Territory and confer no rights upon
Distributor with respect to the distribution of any Product outside the
Territory, and nothing in this Agreement shall restrict Rubyfield from selling
Product to any other Person outside the Territory. Without limiting the
generality of the foregoing, Distributor shall not, directly or indirectly,
including through any agents, distribute or sell any Product outside the
Territory and shall not solicit orders for Product, advertise the Product or
keep any stock of the Product outside the Territory. Distributor further
covenants and agrees not to distribute, market or sell such Product to any
Person within the Territory if Distributor knows or has any reason to believe
that such Product will be resold by such Person, directly or indirectly, outside
the Territory. If Distributor becomes aware that any Person to whom Distributor
supplies any Product is marketing or selling, or is planning to market or sell,
the Product outside the Territory, Distributor shall immediately notify
Rubyfield and shall cease forthwith to supply such Person with Product. All
enquiries received by Rubyfield regarding the purchase of Product in the
Territory shall be referred to Distributor during the Term of the Agreement.

 2.2

Distributor shall inform Rubyfield in writing of, and Rubyfield shall have the
right to approve or disapprove, any sub-distributor(s) proposed to be appointed
by Distributor in respect to the sale and distribution of Product in the
Territory, provided, however, that the appointment of any such
sub-distributor(s) by Distributor, following approval by Rubyfield, shall not
relieve Distributor of any of its obligations hereunder.

 2.3

Distributor covenants and agrees that all enquiries with respect to and any
orders for Product received, directly or indirectly, by Distributor from outside
the Territory shall be referred to Rubyfield.

 2.4

Distributor agrees to provide to Rubyfield from time to time and promptly upon
request by Rubyfield, a list of all other manufacturers and products represented
by Distributor.

 2.5

Distributor agrees to provide to Rubyfield from time to time, and promptly upon
request by Rubyfield, a list of the different distribution channels in which
Product is being distributed or intended to be distributed by Distributor, the
names of all sub-distributors engaged by Distributor, and the margins up to the
end price to the consumers.

 

Article III – TERM

 

3.1

The initial term of this Agreement shall come into effect on the Effective Date
and, unless terminated earlier in accordance with the terms of this Agreement,
shall continue in full force and effect for a period of ten (10) years (the
"Initial Term").

 





 3

 

 

3.2

Provided Distributor shall have complied with all the terms and conditions
hereof, and achieved the Minimum Annual Performance Requirements, this Agreement
shall be automatically renewed at the end of the Initial Term or any Renewal
Term, as the case may be, on the same terms and conditions as set forth herein,
save and except the Minimum Annual Performance Requirements which shall be
increased in accordance with the terms hereof, for successive periods of ten
(10) year(s) (in each case a "Renewal Term"), unless either party shall have
provided written notice to the other party that it does not intend to renew this
Agreement at least ninety (90) days prior to the expiration of the Initial Term,
or any Renewal Term, as the case may be.

 

Article IV – PURCHASE ORDERS AND SUPPLY OF THE PRODUCT

 



4.1

During the Term, Distributor shall purchase all of its requirements of Product
exclusively from Rubyfield, which shall not, in any event, be less than the
Minimum Annual Performance Requirements for any year as set forth in Schedule
"B" hereto, and Rubyfield shall sell such Product to Distributor upon and
subject to the terms of this Agreement.

 4.2

At the outset of the Agreement, Rubyfield shall supply Distributor with
pre-packaged and labelled Product at prices applicable thereto for the Territory
as set forth in the price list, the current form of which is attached as
Schedule "A" hereto.

 

 

4.3

Distributor shall place a firm written order with Rubyfield on Distributor's
standard purchase order forms for the quantity of Product to be purchased. Only
such orders placed by Distributor and accepted by Rubyfield shall be binding on
the parties hereto. Where there is a conflict between the terms and conditions
stated in such standard purchase order form and the provisions of this
Agreement, the provisions of this Agreement shall prevail despite any statement
to the contrary in such standard purchase order form or otherwise. For the
purposes of clarity, notwithstanding anything herein to the contrary, the terms
and conditions of this Agreement will govern all Product sold by Rubyfield to
Distributor.

 4.4

The risk of loss and damage to Product shall pass to Distributor immediately
upon Product being picked up by or on behalf of Distributor, its agent or
transport carrier, at Rubyfield's warehouse and thereafter Rubyfield shall not
be responsible for any loss or damage to the Product. Distributor will be the
importer of record into the Territory for all Product purchased by it and will
be responsible for the accuracy of the information presented and the payment of
all duties and taxes, and will be liable for any fines or penalties resulting
from any missing or inaccurate information.

 4.5

Distributor shall anticipate its future requirements for Product and shall
purchase and keep sufficient stock of Product on hand in order to meet the
Territory market demand therefor.

 4.6

During each year of the Term, whether during the Initial Term or any Renewal
Term, Distributor covenants and agrees to purchase from Rubyfield, for
distribution within the Territory, not less than the minimum quantities of
Product required in order to meet the Minimum Annual Performance Requirements.
In the event that Distributor shall purchase more than the prescribed Minimum
Annual Performance Requirement for a particular year, the excess shall not be
credited towards the Minimum Annual Performance Requirement in any subsequent
year. In the event Distributor does not achieve the requisite Minimum Annual
Performance Requirement for any year during the Term or any Renewal Term, as the
case may be, then Rubyfield may terminate this Agreement at any time thereafter
upon sixty(60) days' notice to Distributor.



 

 4

 

 



4.7

Not less than sixty (60) days prior to the expiry of the Initial Term or any
Renewal Term, as the case may be, the parties shall mutually agree to and set
the Minimum Annual Performance Requirement to be met by the Distributor in each
of the ensuing two (2)years, whereupon Schedule "B" hereto shall be deemed
amended accordingly to reflect such Minimum Annual Performance Requirements
agreed to for such ensuing two (2) year period. In the event Distributor and
Rubyfield are unable to mutually agree to and set the Minimum Annual Performance
Requirement to be met by the Distributor in each of the ensuing two (2) years,
not less than sixty (60) days prior to the expiry of the Initial Term or any
Renewal Term, as the case may be, the Parties agree that the Minimum Annual
Performance Requirement for each of the ensuing two (2) year(s) will
automatically be set as follows and Schedule "B" hereto shall be deemed amended
accordingly to reflect such revised Minimum Annual Performance Requirements:

 

(a) in the first two year period of any Renewal Term, an amount equal to one
hundred and twenty percent (120%) of the greater of (i) the Minimum Annual
Performance Requirement applicable to the immediately preceding two year period;
or (ii) the actual gross sales realized by the Distributor in the Territory
during such immediately preceding two year period; and

 

(b) in the second two year period of any Renewal Term, an amount equal to one
hundred and twenty percent (120%) of the greater of (i) the Minimum Annual
Performance Requirement applicable to the immediately preceding two year period
as calculated in accordance with paragraph (a) above; or (ii) the actual gross
sales realized by the Distributor in the Territory during such immediately
preceding two year period; and

 

(c) in the third two year period of the Renewal Term, an amount equal to one
hundred and twenty percent (120%) of the greater of (i) the Minimum Annual
Performance Requirement applicable to the immediately preceding two year period
as calculated in accordance with paragraph (b) above; or (ii) the actual gross
sales realized by the Distributor in the Territory during such immediately
preceding two year period; and

 

(d) in the fourth two year period of the Renewal Term, an amount equal to one
hundred and fifteen percent (115%) of the greater of (i) the Minimum Annual
Performance Requirement applicable to the immediately preceding two year period
as calculated in accordance with paragraph (c) above; or (ii) the actual gross
sales realized by the Distributor in the Territory during such immediately
preceding two year period; and

 

(e) in the fifth year of the Renewal Term, an amount equal to one hundred and
fifteen percent (115%) of the greater of (i) the Minimum Annual Performance
Requirement applicable to the immediately preceding two year period as
calculated in accordance with paragraph (d) above; or (ii) the actual gross
sales realized by the Distributor in the Territory during such immediately
preceding two year period.

 



 5

 



 

Article V – PRODUCT PRICING AND PAYMENT

 



5.1

Subject to and in accordance with the terms and conditions hereof, Rubyfield
agrees to sell to Distributor, and Distributor agrees to buy from Rubyfield, the
Product at the prices set forth in Schedule "A" hereto. Prices of the Product
are in U.S. dollars, F.O.B. Rubyfield's warehouse. All charges that may be
incurred in connection with the delivery of the Product to Distributor,
including, without limitation, in respect to freight, export duties, import
duties, all applicable taxes, appropriate insurance and storage costs or any
other payments required to process the products from Rubyfield's warehouse are
the sole and exclusive responsibility of Distributor.

 5.2

Payment in full for all Product shipments shall be made by Distributor to
Rubyfield, in U.S. dollars within ninety (90) days from the invoice shipping
date. Distributor will pay interest on overdue accounts at a rate of Prime plus
three percent (3%).

 5.3

Rubyfield shall have the right, in its sole discretion, to increase its prices
listed in Schedule "A" hereto unilaterally, it being understood that any such
increases shall only be effective upon ninety (90) days' written notice to
Distributor, whereupon at the end of such ninety (90) day notice period, any
such revised price shall be effective immediately without further notice and
shall be deemed to form part of the price list set forth in Schedule "A"
attached hereto as if the same had initially been set forth therein.

 



Article VI – QUALITY AND CHANGES IN PRODUCT

 



6.1

Rubyfield guarantees that the quality of Product supplied under this Agreement
shall meet, at the time of delivery to Distributor, which for greater certainty
is the time when Product is picked up by Distributor, its agent or transport
carrier at Rubyfield's warehouse, the same quality and standards as Product sold
to Rubyfield's customers in China. Thereafter, Distributor shall be responsible
for any diminishment in the quality of the Product in its possession, whether
caused by improper transport or storage of such Product or for any other reason
whatsoever.

 6.2

Distributor shall, promptly following receipt of the Product, examine such
Product and satisfy itself that it meets its requirements. To be valid, any
claim in respect to short-shipment or for defective Product (other than with
respect to Latent Defects) must be made in writing by Distributor to Rubyfield
within fourteen (14) days ("Investigation Period") of the date such Product
arrived at Distributor's warehouse, and such short-shipment or defect must not
have been caused while the Product was in transport from Rubyfield's warehouse
to Distributor's warehouse or while in storage by or on behalf of Distributor.
If Distributor has not notified Rubyfield that it has rejected any Product as
defective by the end of the Investigation Period, then it shall be deemed to
have accepted the Product ("Accepted Product"). If Rubyfield agrees with
Distributor that any rejected Product is defective, Rubyfield will replace such
defective Product with replacement Product free of defect and this replacement
Product shall constitute the sole and exclusive liability of Rubyfield in
respect to defective Product.

 6.3

Rubyfield may make modifications to Product at any time or discontinue the sale
of, or limit its production of, any Product without thereby incurring any
liability whatsoever to Distributor with respect to any order placed by
Distributor. Rubyfield will endeavour to give Distributor sixty (60) days' prior
notice in the event of any such discontinuance.

 





 6

 



 

Article VII – PACKAGING AND WAREHOUSING RESPONSIBILITIES

 



7.1

Distributor shall provide Rubyfield with all necessary information pertaining to
packaging and packaging labelling with respect to the local requirements in each
jurisdiction within the Territory.

 7.2

Distributor will use its best efforts to ensure that warehousing and
transportation to and within the Territory are effected in such a manner so as
not to have a negative effect on the quality of the Product. The physical flow
of Product from the warehouse shall be based on a first-in, first-out system.

 7.3

Without limiting the generality of the foregoing, Distributor undertakes to
perform, at its sole expense, the following services and activities in
connection with and for the benefit of maintaining Product:

 



(a) suitable warehousing with appropriate climate control as per Rubyfield
requirements as they may be revised by Rubyfield, in its sole discretion, from
time to time; and

 

(b) stacking the Product so as not to exceed Rubyfield's prescribed standards
with respect thereto.

 

7.4

Distributor shall assume full responsibility for and shall indemnify and save
Rubyfield harmless from any damage, claim, liability, loss or expense (including
any legal costs) which Rubyfield may suffer or incur by reason of Distributor's
packaging, stocking, warehousing, storage, use, sale and/or distribution of the
Product.

 

Article VIII – PRODUCT REGISTRATION

 

8.1

It is acknowledged by both parties hereto that the import and distribution of
Product in the Territory may be dependent upon prior registration of such
Product with the appropriate local government authority in the Territory.
Distributor shall investigate and so advise Rubyfield in this regard and, should
Product registration or other market authorization be required to import and
sell Product in the Territory, Distributor acknowledges and agrees that it shall
be responsible for securing the registration of the Product or other market
authorization, as the case may be, for, and on behalf of, and in the name of,
Rubyfield.

 





 7

 

 



8.2

In furtherance of the foregoing, Distributor agrees to use its best efforts to
arrange for and complete any required registration of the Product in Rubyfield's
name in a timely manner, which in any event must occur within one hundred and
eighty (180) days of the Effective Date of this Agreement, or within one hundred
and eighty (180) days of the effective date of any amendment to the list of
Product in Schedule "A" attached hereto, in the case of additional finished
goods products being added thereto, and Distributor shall pay all costs relating
to such registration of Product, in accordance with all applicable laws, rules
and regulations of the Territory and shall indemnify and save harmless Rubyfield
in respect to the same. Distributor shall keep Rubyfield informed in writing of
the progress of any required application for registration, and any proposed
submissions relating to such Product registration must be forwarded to Rubyfield
for its approval prior to being submitted to the appropriate government
authority. Thereafter, upon registration of the Product, Distributor will inform
Rubyfield and provide copies and official government receipts in respect
thereto. Upon receiving the official registration documents and the receipts
evidencing payment in full for such registration by Distributor, in Rubyfield's
name, Rubyfield will reimburse Distributor for the cost of such Product
registration. Distributor agrees that it will be responsible for the cost of any
Product registration that is submitted without the prior approval of Rubyfield.

 8.3

Rubyfield shall retain title to all Product registrations and trade-marks.

 8.4

To the extent that Product registration has been effected in the name of
Distributor, Distributor will co-operate fully in the transfer of such
registrations to Rubyfield or any Person designated by Rubyfield.

 



Article IX – SALES AND MARKETING OF THE PRODUCT

 

9.1

Distributor will resell all Product purchased hereunder in compliance with all
applicable laws in the Territory and only in the packaging supplied or approved
by Rubyfield. Distributor is responsible for marketing and promotional
activities in the Territory and for compliance with all applicable laws and
regulations, including, without limitation, laws and regulations regarding
health and safety, nutritional medicinal products, marketing practices, etc.
Distributor represents and warrants that it shall timely obtain all permits,
licences, registrations and other approvals required by every national, local or
municipal government or agency, in respect of the performance of Distributor's
obligations under this Agreement.

 9.2

Distributor shall use its best efforts, at its own expense, to market, promote
and sell the Product in the Territory. All advertising by Distributor in any
medium shall be conducted in a dignified manner that will reflect favourably
upon the goodwill and reputation of Rubyfield, and shall conform to the highest
standards and shall display the Trade-marks only in a manner approved by
Rubyfield. Distributor shall forward to Rubyfield copies or samples of all
advertisements and promotions for its approval and Distributor agrees to
withdraw any advertisements or promotions which are considered unsuitable by
Rubyfield. Distributor further acknowledges that all advertising and promotional
materials relating to the Product or bearing the Trade-marks shall remain the
property of Rubyfield who shall retain the sole and exclusive ownership of all
copyright therein.

 





 8

 

 

9.3

Notwithstanding Section 9.2, Rubyfield may provide, in its sole and absolute
discretion, a marketing allowance to offset costs associated with Distributor's
performance of its obligations set forth in Section 9.2, the details of which
marketing allowance, if any such allowance is provided, shall be communicated to
Distributor by Rubyfield separately, it being understood that Rubyfield shall
have the right in its sole discretion to amend or discontinue any such marketing
allowance, upon sixty (60) days' written notice to Distributor.

 9.4 

The determination of sales and marketing strategies and Distributor's selling
prices for the Product within the Territory shall be the responsibility of
Distributor, after consultation with Rubyfield who may provide Distributor with
a suggested resale price list as well as advice in regard to business processes,
sales policies, procedures and systems, marketing programmes and promotions.
While Distributor is under no obligation to accept such suggested resale prices
for Product, it shall ensure that the retail prices of the Product are as
competitive as possible so as to maximize and increase the sales of Product in
the Territory. Distributor shall report regularly to Rubyfield in regard to any
market trends or conditions or regulations affecting or which may affect the
sale of Product in the Territory that come to its attention, or of any new
products which might be competitive with the Product, providing details thereof
including prices and copies of any known promotional materials, and any
potential infringements, and will submit to Rubyfield annually, during the Term,
not less than sixty (60) days before the anniversary of the Effective Date, its
business plan for the upcoming year, including an analysis of markets,
competition and competitors' activities, planned promotional activities and
Distributor's estimate of sales by month for the upcoming year. Distributor will
also, upon request by Rubyfield, furnish such further information concerning
Distributor's business and operations as Rubyfield in its sole discretion deems
necessary from time to time.

 9.5

In performing its duties hereunder, Distributor agrees not to make any
representation or give any warranty with respect to any of the Product other
than those contained in any current brochures, leaflets or other printed matter
relating to such Product, which may be issued from time to time by Rubyfield. In
the event that Distributor does make any representation or warranty in violation
of the foregoing, then Distributor agrees to indemnify and save Rubyfield
harmless from any claims, demands, suits, proceedings, damages, liabilities,
costs or losses of any nature or kind whatsoever (including any legal costs)
suffered or incurred, or which may be suffered or incurred, by Rubyfield arising
out of or in any way connected with any such representation or warranty.

 9.6

The restrictive covenants imposed on the Distributor hereunder shall extend and
apply to any affiliates of the Distributor and their respective shareholders,
directors, officers, employees and representatives as if they were also parties
to this Agreement and Distributor shall cause such Persons to comply with such
restrictive covenants and will be responsible to Rubyfield for the actions of
all such Persons in contravention thereof.

 

Article X – ADDITIONAL OBLIGATIONS OF DISTRIBUTOR

 

10.1

During the currency of this Agreement, in addition to any other obligations set
forth herein, Distributor shall:

 

(a) use its best efforts in the performance of its obligations under this
Agreement, including without limitation, in respect to the active solicitation
of orders in the Territory for the purchase of Product;



 



 9

 

 

(b) commit and adhere to the highest standards of operation, including those
standards that may be prescribed by Rubyfield from time to time;

 

(c) provide to Rubyfield ongoing market evaluations for Product and use its best
efforts to develop and enhance the Rubyfield name and brand image in order to
increase market awareness and sales of such Product within the Territory;

 

(d) supply Rubyfield with records of all contacts made with present and
prospective customers in the Territory, including the nature of such contacts;

 

(e) comply with and cause any sub-distributors or other Persons appointed by it
to comply with all applicable laws, rules, regulations and/or guidelines in the
Territory relating to the use, storage, handling, transportation, marketing,
advertisement, distribution, sale, transfer and/or disposal of the Product, as
well as with the terms and conditions of this Agreement; and

 

(f) keep complete and accurate records with respect to any and all Product
purchased from Rubyfield and sold by Distributor in the Territory, and
Distributor shall provide to Rubyfield, on a monthly basis, a written sales and
inventory report setting forth a summary of all sales by Distributor to
customers in the previous month (and year to date), as well as a summary of
inventory on hand, in order to be received by Rubyfield no later than fifteen
(15) days after the end of the month to which such figures pertain.


 

Article XI – REPRESENTATIONS AND WARRANTIES OF DISTRIBUTOR

 

11.1

Distributor represents and warrants to Rubyfield, acknowledging that Rubyfield
is relying upon such representations and warranties in connection with its
entering into this Agreement, as follows:

 

(a) Distributor is a valid subsisting corporation incorporated pursuant to the
laws of the State of Nevada, USA;

 

(b) Distributor has all requisite power and authority to execute and deliver
this Agreement and has all necessary power and authority to perform the
obligations of Distributor as set out herein;

 

(c) the entering into of this Agreement will not result in the violation of any
of the terms and provisions of any agreement, written or oral, to which
Distributor may be a party;

 

(d) the execution and delivery of this Agreement has been duly authorized by all
necessary action on the part of Distributor and this Agreement, when duly
executed and delivered by Distributor, will constitute a legal and binding
obligation of Distributor enforceable in accordance with its terms;

 

(e) the performance by Distributor of all its obligations hereunder, including
the sale of the Product, will be conducted in compliance with all applicable
laws in the Territory; and

 



 10

 

 

Article XII – TRADE-MARKS

 

12.1

The Product will be marketed and sold by Distributor solely under the
Trade-marks. Distributor will not alter, obscure, remove, cancel or otherwise
interfere with any markings (including without limitation any Trade-marks,
logos, trade names or trading style of Rubyfield) and other indications of
origin, which may be placed on Product. Distributor acknowledges that Rubyfield
is the exclusive owner of the Trade-marks and Distributor has no right, title or
interest whatsoever in the Trade-marks and any goodwill association therewith
and that all goodwill associated with the Trade-marks is owned by and shall
enure exclusively to and for the benefit of Rubyfield. Furthermore, Distributor
agrees not to represent in any manner that it has acquired any ownership rights
in the Trade-marks. Any goodwill enjoyed by Distributor from use of the
Trade-marks shall vest in and become the absolute property of Rubyfield and
Distributor undertakes and agrees, at the request and expense of Rubyfield,
whether before or after termination of this Agreement, to execute all such
instruments and to do all such acts and things as may be necessary and desirable
to vest absolutely in Rubyfield all such Trade-marks and the goodwill therein.
Distributor shall, during the Term of this Agreement and subject to due
compliance with the provisions of this Article XII, have the right to use and
display Rubyfield's Trade-Marks and copyrighted material in the Territory solely
in connection with the marketing, sale, distribution and support of the Product
in such Territory in accordance with the terms of this Agreement and, except as
may be otherwise permitted in writing by Rubyfield, for no other purpose
whatsoever. It is the responsibility of Distributor to ensure that the packaging
materials for Product are in conformity with all applicable legislation in the
Territory.

 12.2

In connection with the foregoing, Distributor covenants and agrees as follows:

 

(a) to market, distribute and support the Product only under the Trade-marks,
and not under any other trade-mark or logo of any other Person;

 

(b) to obtain from Rubyfield written approval for all promotional material,
alternative product packaging including, without limitation, blister packaging
and cartons, and to comply with all instructions issued by Rubyfield relating to
the form and manner in which Rubyfield's Trade-marks shall be used and to
discontinue forthwith, upon notice from Rubyfield, any practice relating to the
use of Rubyfield's Trade-marks which in Rubyfield's opinion would or might
adversely affect the rights or interests of Rubyfield in such Trade-marks;

 

(c) to conduct business in a manner that reflects favourably at all times on the
Product and reputation of Rubyfield in order to develop, promote and maintain
same with customers and to protect and preserve the goodwill and image of
Rubyfield and the Product;

 

(d) not to use or permit any entity controlled by it or affiliated with it to
use the Trade-marks or any other trade-marks or trade names or trade dress of
Rubyfield or any trade-marks, trade dress, words, names, symbols, or designs
which could reasonably be expected to be considered confusingly similar thereto,
as part of its corporate or trading name or style, or on any of its products;



 



 11

 

 

(e) not to infringe Rubyfield's rights in and to any of the Trade-marks and not
to dispute, contest, attack or impair the validity or ownership of the
Trade-marks or do any act which tends to impair the validity of the Trade-marks
or the title of Rubyfield to any Trade-marks, trade names, copyrights and
registrations used in connection with the Product, nor to effect any
applications or registrations thereof without the express written consent of
Rubyfield, and not to take any action to the detriment of Rubyfield's interest
therein or which would or could dilute the value of the goodwill attaching to
the Trade-marks;

 

(f) not to effect or permit the removal, renewal or alteration of any
Trade-marks, trade names, notices, name plates, or serial numbers affixed to any
of the Product or its packaging;

 

(g) to impose similar conditions on any Representatives or affiliated companies
of Distributor to those set out in this Article XII and to take such action as
Rubyfield may require at any time in respect to the use by any other Person of
Rubyfield's Trade-marks.

 

12.3

Distributor shall provide prompt notice to Rubyfield of any claims, allegations,
actions and demands that the marketing and/or distribution of the Product
infringes or may infringe the intellectual property rights of any other Person
and once such notice has been duly given, Rubyfield shall have full carriage of
any resulting action and Distributor shall extend its full co-operation to
Rubyfield in the defence by Rubyfield of any such claim, action or demand.

12.4

Distributor shall immediately report to Rubyfield any actual or potential
infringements of the Trade-marks or any matter which may give rise to any
infringement of the Trade-marks, or any imitation of Product of which
Distributor is or may become aware, and Distributor shall co-operate with
Rubyfield in protecting such Trade-marks and Product from any such infringement.
Distributor shall not initiate any protective action with respect to the
Trade-marks or Product without prior written authorization of Rubyfield.

12.5

Upon termination of this Agreement for any reason whatsoever, Distributor shall
discontinue forthwith all use of Rubyfield's Trade-marks and trade names, and
Distributor shall return to Rubyfield all price lists, catalogues, sales
literature, advertising literature and all other materials relating to the
Product or Confidential Information in Distributor's possession or over which it
has control.

12.6

Distributor agrees that the provisions of this Article XII are reasonable having
regard to the necessity of Rubyfield to protect its ownership rights in the
Trade-marks and that any breach of the terms contained in this Article XII shall
be deemed a material breach of this Agreement and in addition to any other
remedies which may be available to it, Rubyfield shall be entitled to enforce
its rights hereunder by specific performance or other injunctive or equitable
relief so as to protect all its rights in and to its Trade-marks.

 



 12

 



 

Article XIII – CONFIDENTIAL INFORMATION AND NON-COMPETITION

 

13.1

When and if required, Rubyfield will furnish Distributor the necessary
information so that Distributor can fulfill its obligations hereunder regarding
the registration of the Product to be distributed in the Territory. This
information shall constitute part of the Confidential Information defined in
Section 1.1(d).

13.2

From time to time, Rubyfield may periodically provide Distributor with new or
up-graded data that has become available, documentation, tests, reports or other
pertinent information relating to the Product or otherwise, which information
will also form part of the Confidential Information and which will assist in
keeping Distributor knowledgeable in regard to the Product and maintaining a
competitive edge in the marketing and sales of the Product.

13.3

Distributor acknowledges that in its relationship with Rubyfield and/or by
virtue of the performance of this Agreement, it and/or its employees,
shareholders, officers, directors, principals, agents and contractors
(collectively, "Representatives") will be and shall hereafter continue to be
entrusted with Confidential Information, the disclosure of any of which to
competitors of Rubyfield or to the general public would be highly detrimental to
the best interests of Rubyfield. Distributor further acknowledges that the right
to maintain confidential such Confidential Information constitutes a proprietary
right of Rubyfield, which Rubyfield is entitled to protect. Accordingly, and
notwithstanding anything to the contrary herein expressed, Distributor covenants
and agrees with Rubyfield:

 

(a) that it shall not use or copy, or permit the use or copy of any of the
Confidential Information, directly or indirectly, for any purpose other than the
discharge of its duties and obligations arising from its appointment as a
Distributor hereunder and only in the best interests of Rubyfield;

 

(b) that it will maintain the absolute confidentiality of the Confidential
Information and that it will not (without the prior written consent of
Rubyfield) either individually, or in partnership or jointly, or in conjunction
with any other Person, as principal, agent, shareholder, or in any manner
whatsoever, disclose, reveal, release, utilize, sell, assign, supply, or
transfer to any person at any time, any of the Confidential Information, except
to the extent necessary to discharge its duties and obligations relating to its
appointment hereunder and only in the best interests of Rubyfield;

 

(c) that it will take all necessary action and will do all that is reasonably
within its power to prevent the disclosure, release or supply of any of the
Confidential Information to any Person, including by any of its Representatives,
except to the extent necessary to discharge its duties and obligations hereunder
and only in the best interests of Rubyfield;

 

(d) in furtherance of the above, Distributor will advise its Representatives,
and any other Persons who are given access to the Confidential Information, of
the confidential and proprietary nature of the Confidential Information and of
the restrictions imposed by this Agreement and, if appropriate, shall require
each of them to signify in writing their agreement to abide by the terms of this
Agreement and maintain the confidentiality of the Confidential Information.
Notwithstanding any such agreement, by any of such Representatives, Distributor
acknowledges that it shall be fully responsible and liable to Rubyfield for any
and all damages and costs (including legal fees) suffered or incurred by it as a
consequence of any breach by any of Distributor's Representatives, and/or any
other Persons given access to the Confidential Information, of the restrictive
covenants contained herein.

 



 13

 



 

13.4

Distributor shall not, directly or indirectly, develop, manufacture or
distribute any products similar to or competitive with the Product in the
Territory or elsewhere. Distributor hereby further covenants and agrees that
during the Term of this Agreement, and for a period of one (1) year following
the termination of this Agreement Distributor shall not, for whatever reason,
either individually or in partnership or jointly or in conjunction with any
Person as principal, agent, employee, shareholder, owner, investor, partner or
in any other manner whatsoever, directly or indirectly, carry on or be engaged
in or be concerned with or interested in, or advise, lend money to, guarantee
the debts or obligations of or permit its name or any part thereof to be used or
employed by any Person engaged in or concerned with or interested in, the
business of manufacturing, developing, producing, marketing, distributing,
supplying or selling, for wholesale or retail, nor shall it hold in stock or
solicit or be directly engaged or interested in soliciting orders for, any
products similar to or competitive with the Product within the Territory.

13.5

Distributor acknowledges that the restrictions contained in Sections 13.3 and
13.4 are reasonable and valid and necessary for the protection of the business
and operations of Rubyfield and that any breach of the provisions will cause
Rubyfield substantial and irreparable harm which may not be adequately
compensated for by monetary award of damages to Rubyfield. Accordingly, it is
expressly agreed by Distributor that in the event of any such breach, in
addition to any other remedies which may be available to it, Rubyfield shall be
entitled to and may seek an order for specific performance and other injunctive
and equitable relief as may be considered necessary or appropriate to restrain
or enjoin Distributor from any further breach of the terms hereof and
Distributor hereby waives all defences to the strict enforcement by Rubyfield of
the restrictions herein.

13.6

Upon termination of this Agreement for any reason, Distributor shall immediately
return to Rubyfield any Confidential Information and shall thereafter refrain
from using or disclosing any such Confidential Information to any Person for any
purpose whatsoever.

 

Article XIV – TERMINATION

 

14.1

Notwithstanding any other provision herein, the parties hereto agree that this
Agreement shall automatically terminate without requirement of notice to the
defaulting party or an opportunity to cure, upon the occurrence of the following
events:

 

(a) if a decree or order of a court having competent jurisdiction is entered
adjudging a party bankrupt or approving as properly filed a petition seeking or
winding up of such party under the Companies Creditors Arrangement Act (Canada)
or the Winding –up and Restructuring Act (Canada) or under any analogous,
comparable or similar law in the Territory or other applicable jurisdiction, or
under any other process of execution or similar effect against any substantial
part of the property of such party, including, without limitation, the
appointment of a receiver in respect thereto, or ordering for the winding up or
liquidation of its affairs, and any such decree or order continues unstayed and
in effect for a period of thirty (30) days;



 



 14

 

 

(b) if a party admits in writing its inability to pay its debts as they become
due, makes any assignment in bankruptcy or makes any other assignment for the
benefit of creditors, makes any proposal under the Bankruptcy and Insolvency Act
(Canada) or any comparable or similar law in the Territory or other applicable
jurisdiction, seeks relief under the Companies' Creditors Arrangement Act
(Canada), the Winding-up and Restructuring Act (Canada) or any other bankruptcy,
insolvency, or analogous, comparable or similar law in the Territory or other
applicable jurisdiction, is adjudged bankrupt, files a petition or proposal to
take advantage of any act of insolvency, consents to or acquiesces in the
appointment of a trustee, receiver, receiver and manager, interim receiver,
custodian, sequestrator or other person with similar powers to itself or of all
of any substantial portion of its property or assets, or files a petition or
otherwise commences any proceeding seeking any reorganization, arrangement,
composition or readjustment under the applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law in the Territory or other
applicable jurisdiction affecting creditors' rights or consents to or acquiesces
in, the filing of such a petition;

 

(c) if a governmental regulatory order or final judgment or decree in any
jurisdiction which materially and adversely affects the ability of a party to
fulfill its obligations to the other party under this Agreement shall have been
made, issued obtained or entered against such party and such order, judgment or
decree shall not have been vacated, discharged or stayed pending appeal within
the applicable time period; or

 

(d) Distributor assigns or attempts to assign this Agreement or any of the
rights or obligations hereunder without the prior written consent of Rubyfield
being given.

 



14.2

Rubyfield may, without prejudice to any other rights, immediately terminate this
Agreement by notice to Distributor if:

 



(a) Distributor fails to achieve the Minimum Annual Performance Requirement in
any year during the Term as set forth in Schedule "B" hereto (as deemed to be
amended by Section 4.7 hereof);

 

(b) any change occurs in the constitution, management or control or the
financial or other circumstances of Distributor which, in the sole opinion of
Rubyfield, is materially detrimental to the interests of Rubyfield including,
without limitation, as a result of any interest in Distributor being acquired by
any Person engaged in a business that is competitive with the business of
Rubyfield; or

 

(c) the Product has not been duly registered for sale in the Territory within
the time period prescribed pursuant to the terms of this Agreement, including
Section 8.2 hereof.

 



14.3

In the event Rubyfield shall deem it necessary to recall the Product from the
Territory, whether as a consequence of issues discovered by Rubyfield, or if
required by the local authorities in the Territory, Rubyfield shall be entitled
to terminate this Agreement upon three (3) months' notice. In such case, neither
of the parties shall be obliged to pay any compensation, loss of income, or
goodwill to the other party, except that Rubyfield shall indemnify Distributor
in respect to any liabilities incurred by Distributor in respect to any claims
made by any Person against Distributor as a direct consequence of and relating
specifically to such recall of Product, provided that such Product recall was
not caused by or necessitated by any actions or omissions on the part of
Distributor.

 





 15

 



 



14.4

Furthermore this Agreement may also be terminated by either party at any time in
the event that the other party commits a material breach of any provision of
this Agreement and such other party fails to remedy such breach within thirty
(30) days after receipt of written notice specifying the breach from the
non-defaulting party.

14.5

Early termination pursuant the above paragraphs shall not relieve either party
of any obligation arising hereunder prior to such termination including, without
limitation, Distributor's obligation to (i) purchase Product covered by purchase
orders submitted by Distributor to Rubyfield; and (ii) pay Rubyfield for the
Product shipped or to be shipped pursuant to purchase orders accepted prior to
early termination, or Rubyfield's obligation to ship Product on accepted orders,
or relieve either party of its liability for breach of its obligations pursuant
to the terms and conditions of this Agreement incurred prior to such early
termination; nor shall it deprive either party of its right to pursue any other
remedy available to it.

14.6

Notwithstanding the termination or expiration of this Agreement all rights and
obligations of the parties, which by their nature survive the termination or
expiration of this Agreement, including those established pursuant to Sections
7.4, 9.5, 12.1, 12.2, 12.5, 12.6, 13.3, 13.4, 13.5, 13.6, 14.3, 14.5, 14.7,
15.1, 16.1, 16.2, 16.3, 19.1 and 19.2 shall survive the termination or
expiration of this Agreement.

14.7

Upon termination of this Agreement for any reason whatsoever:

 



(a) all rights granted by Rubyfield to Distributor will be immediately
relinquished by Distributor who shall immediately pay all amounts due and owing
by it to Rubyfield forthwith, and in any event within ten (10) days of the date
of termination of this Agreement;

 

(b) Distributor shall promptly return to Rubyfield all Confidential Information,
advertising and promotional material and any other materials and documents given
to Distributor and relating to this Agreement or otherwise to the business of
Rubyfield;

 

(c) Distributor shall cease use of Rubyfield's Trade-marks and shall thereafter
refrain from holding itself out as an authorized distributor of Rubyfield, and
Distributor will forthwith remove and thereafter discontinue all advertisements,
signs and notifications stating or implying that it is a distributor of Product
or in any way connected with Rubyfield;

 

(d) Rubyfield shall have the option, but not the obligation, to repurchase from
Distributor any of the Product in Distributor's inventory by refunding to
Distributor its net cost for such Product, provided, however, that Rubyfield may
set off and deduct from the repurchase price any amount then due and owing by
Distributor to Rubyfield as well as any freight charges and duties relating to
the delivery of such Product to Rubyfield;

 

(e) Rubyfield shall not be liable to Distributor by reason of the proper
termination of this Agreement for any damages, whether direct, consequential or
incidental, on account of the loss of prospective profits on anticipated sales
or on account of expenditures, investments, leases or commitments in connection
with the business, arising from such termination of this Agreement; and

 

(f) during the period of ninety (90) days immediately prior to the date of
termination or expiration, Rubyfield may appoint one or more distributors in the
Territory and may supply Product directly to any customers in the Territory and
Distributor will have no claim for compensation or damages on account of any
such appointment or supply.



 



 16

 

 

14.8

If Rubyfield continues to supply Product to Distributor after termination of
this Agreement, such supply will not be construed as a waiver of any such
termination, or as a renewal of this Agreement.

 

Article XV – EXISTING STOCK

 

15.1

In case of termination of this Agreement, Rubyfield will grant Distributor a
reasonable period of time to sell its existing stock of Product, which shall in
any event not be longer than ninety days (90) from the date of termination of
this Agreement.

 

Article XVI – LIMITATION OF LIABILITY AND INDEMNITIES

 

16.1

Except as expressly provided in this Agreement, there are no representations or
warranties, express or implied, statutory or otherwise, relating to the Product,
including, without limitation, any implied warranty of merchantability or
fitness for any particular purpose. The parties hereby expressly exclude the
application of the United Nations Convention on Contracts for the International
Sale of Goods and the Uniform Law on the Sale of Goods and the Uniform Law on
the Formation of Contracts for the International Sale of Goods. Distributor
assumes all risk and liability for any loss, damage or injury resulting from the
sale and use of the Product, either alone or in combination with other products.

16.2

Distributor hereby agrees to defend, indemnify and hold harmless Rubyfield
against any liability, losses, damages or costs (including any legal costs)
incurred or suffered by Rubyfield as a result of any breach, negligent act or
omission or wilful default on the part of Distributor, or its Representatives
arising either directly or indirectly from the performance (or non-performance)
by Distributor or any of its Representatives of any obligations under this
Agreement.

16.3

Rubyfield shall not be liable to the Distributor for any special, indirect,
consequential, punitive or exemplary damages, including for greater certainty
any damages on account of the loss of prospective profits on anticipated sales
or on account of expenditures, investments, leases or commitments in connection
with the business.

16.4

Notwithstanding anything to the contrary herein, if Rubyfield notifies
Distributor that any of the Product needs to be recalled or otherwise withdrawn
from the market, and Distributor refuses or otherwise fails to do so in a timely
fashion, Distributor agrees to indemnify Rubyfield, its affiliates, and their
respective officers, directors, employees, agents and shareholders, from and
against any and all liability, loses, damages or costs, including legal costs,
incurred or suffered by Rubyfield as a result of any such failure or refusal.

 



 17

 



 

Article XVII – FORCE MAJEURE

 

17.1

No failure or omission by Rubyfield or Distributor in the performance of any
obligation under this Agreement shall be deemed a breach of this Agreement or
create any liability if the same arises on account of force majeure, which term
shall include any event or cause beyond the control of Rubyfield or Distributor,
as the case may be, including but not restricted to acts of God, acts or
omissions of any government, or agency thereof, rebellion, insurrection, riot,
sabotage, invasion, quarantine, restrictions, strike, lock out and
transportation embargoes, provided that the party relying on this Section shall
forthwith after any such event give written notice to the other party of its
inability to perform such obligation and the reasons therefore. If force majeure
continues for a period of more than three (3) months, without the parties hereto
being able to develop an alternative satisfactory arrangement, then either party
has the option of immediately terminating this Agreement.

 

Article XVIII – MISCELLANEOUS

 

18.1

Any notice, request, demand, consent or other communication required or
permitted under this Agreement shall be in writing and shall be given by
personal delivery (including courier) by prepaid registered or certified mail or
by fax (confirmed by mail) addressed to the party for which it is intended at
the address below and shall be deemed to be given on the day of delivery or
transmission if during normal business hours, or, if after business hours, on
the next following Business Day, or if mailed by registered or certified mail,
on the day which is seven (7) Business Days after such notice is mailed during
normal postal conditions. In the event of a postal disruption, any notice mailed
will be deemed received on the seventh (7th) Business Day following resumption
of regular postal service:

 

(a) if to Rubyfield: 

Rubyfield  

Unit 902, 9th Floor, Loke Yew Building,  

50-52 Queen's Road Central Hong Kong

 

(b) if to Distributor: 

Jubilant Flame International, LTD 

2293 Hong Qiao Rd.,  

Shanghai, China 200336

 



18.2

Either party may change its address for notices and other communications upon
notice to the other party in the manner aforesaid.

18.3

Except as otherwise provided herein, this Agreement may not be amended or
otherwise modified except in writing signed by both parties.

18.4

This Agreement, including all schedules attached hereto, constitutes the entire
agreement and understanding between the parties with respect to all matters
herein and supersedes all prior oral or written agreements and understandings
between the parties with respect to the subject matter of this Agreement.

 





 18

 



 



18.5

The words "hereof", "herein", "hereunder" and similar expressions used in any
section of this Agreement relate to the whole of this Agreement (including any
schedules attached hereto) and not to that section only, unless otherwise
expressly provided for or the context clearly indicates to the contrary. Words
importing the singular number only will include the plural and vice versa and
words importing the masculine gender will include the feminine and neuter
genders and vice versa. The word "including" will mean "including without
limitation".

 18.6

Rubyfield may sell, transfer and assign any or all of its rights and obligations
arising from this Agreement to any Person, upon notice to Distributor, provided
that the assignee shall agree in writing to be bound by the covenants and
agreements contained herein and so assigned by Rubyfield. Upon such assignment
and assumption, Rubyfield shall be under no further obligation hereunder with
respect to any of the rights and obligations so assigned. Distributor shall not
assign or transfer its rights or obligations under this Agreement or any
document relating to this Agreement to any Person without the prior written
consent of Rubyfield. This Agreement shall be binding upon and enure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Any attempted assignment in violation of this Section 18.6 shall be
void and of not effect.

 18.7

The status of Distributor shall be that of an independent contractor. Nothing in
this Agreement shall constitute or be deemed to constitute a partnership or
joint venture between the parties or constitute or be deemed to constitute
Distributor as the agent of Rubyfield for any purpose whatsoever and Distributor
shall have no authority or power to bind Rubyfield in any manner whatsoever or
to assume or incur any obligation or responsibility, express or implied, for or
on behalf of, or in the name of Rubyfield, except as specifically provided for
herein. Distributor shall not list, print or display Rubyfield's name in any
manner so as to indicate or imply that there is an employer-employee or a
principal-agent relationship between Rubyfield and Distributor. All expenses
related to Distributor's performance of this Agreement shall be borne by
Distributor who shall be solely responsible for the payment thereof.

 18.8

The failure by either party at any time to require performance by the other
party of any provision of this Agreement shall in no way affect its right to
require performance at any time thereafter, and no term or provision of this
Agreement is deemed waived and no breach excused unless such waiver or consent
is in writing and signed by the party to have so waived or consented. Any
consent by any party to, or waiver of, a breach by the other party, whether
expressed or implied, does not constitute a consent to, waiver of, or excuse
for, any other different or subsequent breach by such other party of the same or
any other provision.

 18.9

Time shall be of the essence of this Agreement.

 18.10

If any provision of this Agreement shall, to any extent, be held to be invalid
or unenforceable, it shall be deemed to be separate and severable from the
remaining provisions of this Agreement, which shall remain in full force and
effect and be binding as though the invalid or unenforceable provision had not
been included.

 18.11 

Each of the parties hereto covenant and agree to execute and deliver such
further and other agreements, assurances, undertakings or documents, cause such
meetings to be held, resolutions passed and by-laws enacted, exercise their
votes and influence and do and perform and cause to be done and performed any
further and other acts and things as may be necessary or desirable in order to
give full effect to this Agreement.

 18.12

Unless otherwise specifically provided for herein, all monetary amounts referred
to herein shall be in lawful U.S. dollars.

 18.13

The division of this Agreement into articles and sections is for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.



 

 19

 

 



18.14

The language of all communications between the parties pursuant to this
Agreement, including notices and reports, will be the English language.

 18.15

This Agreement may be executed in identical duplicate counterparts, each of
which shall be deemed an original, and both of which together shall constitute
one and the same instrument. The delivery by facsimile transmission of an
executed counterpart will be deemed to be valid execution and delivery of this
Agreement and each party hereto undertakes to provide each other party hereto
with a copy of the Agreement bearing original signatures as soon as possible
after delivery of the facsimile copy.

 

Article XIX – GOVERNING LAW AND ARBITRATION

 



19.1

Any disputes arising out of or in connection with the this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by a single arbitrator appointed in accordance with the said Rules. The
Emergency Arbitrator Provisions shall not apply. Any such arbitration shall take
place in the state of Nevada, USA, shall be conducted in the English language,
and shall apply the internal laws of the state of Nevada, USA, and the federal
laws of the United States of America applicable therein.

 19.2

To the fullest extend permitted by applicable law, Rubyfield waives and agrees
not to assert, as a defense or otherwise, (i) any claim that it is not subject
to the jurisdiction (in personam or otherwise) of any such arbtration, (ii) any
objection that it may now or hereafter have to the laying of venue in any such
arbitration, or (iii) any claim that any action, suit or proceeding has been
brought in an inconvenient forum.

 





 20

 



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

 



  Rubyfield HOLDINGS LTD

 

 

 

 

BY:

/s/ Zhang Jiareng

 

SIGNATURE

 

 

 

  

 

Zhang Jiareng / CEO

 

 

 

PRINT NAME / TITLE

 

 

 

 

 

 

JUBILANT FLAME INTERNATIONAL, LTD

 

 

BY:

/s/ Rob Ireland

 

SIGNATURE

 

 

 

 

 

 

 

Rob Ireland / Secretary, Treasurer

 

 

 

PRINT NAME / TITLE

 

 

 21

 

 

SCHEDULE A

 

(To the Distribution Agreement effective as of NOVEMBER 16, 2015)

 

[ex_img101001.jpg] 

 

 22

 

 

[ex_img101002.jpg]

 

 23

 

 

[ex_img101003.jpg] 



 



 24

 



 

SCHEDULE B

 

(To the Distribution Agreement effective as of NOVEMBER 16, 2015)

 



 

MINIMUM ANNUAL PERFORMANCE REQUIREMENTS

 

Year

Annual Period

Dollar Amount (US $)

1

11/16/2015 – 11/15/2016

100,000

2

11/16/2016 – 11/15/2017

200,000

3

11/16/2017 – 11/15/2018

400,000

4

11/16/2018– 11/15/2019

800,000

5

11/16/2019 – 11/15/2020

1,600,000

6

11/16/2020 – 11/15/2021

3,200,000

7

11/16/2021 – 11/15/2022

6,000,000

8

11/16/2022 – 11/15/2023

10,000,000

9

11/16/2023 – 11/15/2024

15,000,000

10

11/16/2024 – 11/15/2025

20,000,000

 





 25

 

 

SCHEDULE C

 

(To the Distribution Agreement effective as of NOVEMBER 16, 2015)

 

LIST OF TRADE-MARKS AND TRADE-NAMES

 

1.    Reparo 

2.    Beauty Callegen 

3.    Rubyfield Beauty Products

 

 

26

--------------------------------------------------------------------------------



 

